DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 2-17, 19 and 20 are allowable. The restriction requirement among species, as set forth in the Office action mailed on May 17, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 17, 2019 is withdrawn.  Claim 18 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
However, claim 1, directed to a species of claim 9 as set forth in the Office action mailed on November 30, 2018, remains withdrawn from consideration because claim 1 does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claim 1, directed to a species non-elected without traverse.  Accordingly, claim 1 has been cancelled (see Examiner’s Amendment below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Grace Kim on January 29, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
	Claim 1 is canceled.

	Claim 9 is amended as follows:
9.            (Currently Amended)     A[[n]] cell comprising: 
an anode;
a cathode; and
an electrode separator comprising:
an anode-facing side and a cathode-facing side;
an electrically insulating membrane; and 
an electrically-conductive layer on the anode-facing side, the electrically-conductive layer comprising a dendrite seeding material and functionalized carbon particles;
wherein the electrode separator is disposed between the anode and the cathode, and wherein a gap is present between the electrode separator and the anode 

Reasons for Allowance
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the electrode separator of claim 9.
The closest prior art is Fauteux and Krusic.
Fauteux teaches an electrolyte membrane 16 having a surface layer 18 provided thereon.  The surface layer 18 may comprise compounds that exhibit both ion and electronic conductivity.
Krusic teaches a conductive membrane which is functionalized by a cycloaddition process whereby a carbon material is provided with a functional branch having a terminal –SO3M group, where M is an alkali metal cation.
In Fauteux, however, the surface layer of the electrolyte membrane is provided in direct contact with the anode.  As such, there is no gap present between the electrode separator and the anode.
Krusic only teaches the addition of conductive particles when the membrane comprises an electrode formed from electrically conductive, catalytically active particles.  The membrane would not formed with the electrode in the case where a gap is formed between the separator and the anode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727